STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF     LOUISIANA                                                             NO.        2022       KW    0355


VERSUS


JMARLO        JONTE       LEE                                                                     JUNE        21,    2022




In    Re:           State        of      Louisiana,          applying           for     supervisory                  writs,

                    19th        Judicial          District         Court,        Parish            of     East           Baton

                    Rouge,       No.     DC - 21- 04841.




BEFORE:            WHIPPLE,           C. J.,     GUIDRY      AND    WOLFE,        JJ.


        WRIT       DENIED.


                                                           JMG
                                                             EW



        Whipple,           C. J.,         dissents           and    would        grant            the     writ.            The

Fourth        Amendment          permits         a"    protective             sweep,"        i. e.,       a    quick       and

limited          search        of     premises,        incident          to     an    arrest          and      conducted

to     protect           the     safety         of     police       officers            or        others,            if    the

searching            officer             possesses           a     reasonable               belief             based         on

specific           and     articulable               facts       which,        taken     together               with       the
rational           inferences            from        those       facts,        warrants           the     officer            in

believing           that        the      area        swept       harbors        an    individual                posing        a

danger        to     the       officer          or    others.           Maryland        v.        Buie,         494       U. S.
325,        327,    110     S. Ct.        1093,       1094- 95,         108    L. Ed. 2d          276 (       1990).         An

in- home           protective             sweep        may    occur    after                  the         suspect            is
arrested.             State         v.    Fenn,        45, 660 &   45, 661 (                La.       App.          2d    Cir.
5/ 20/ 10),          41     So. 3d        544,        545.         In     the        instant            case,            while

executing           an    active         arrest       warrant       for        the    defendant,               Louisiana

State        Troopers          detained         him    less       than    ten        feet     from        the       door     of

the    residence           and        conducted        a     protective sweep of                      the      residence

to protect their                 safety and the               safety of others.




COURT       OF     APPEAL,       FIRST         CIRCUIT




        DEPUTY        CLERK         OF   COURT
                    FOR    THE      COURT